Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2450480 or BE1019138 in view of  US Pub 2001/0009951 further in view of Polymers, Plastics, ISO 1628:Intrinsic Viscosity as Quality Control Parameter of PET; further in view of  US 7186794 B2 and US 20050261470. 

Applicants claim 1 is directed to:
a method for forming a polyester material from a recycled film, comprising: performing a film surface treatment on the recycled film to form a recycled material comprising polyester;  fragmenting the recycled material to form a recycled chipped material, wherein the recycled chipped material has a first intrinsic viscosity; and forming the polyester material by the recycled chipped material, wherein the polyester material has a second intrinsic viscosity, and the second intrinsic viscosity is greater than the first intrinsic viscosity.
EP2450480 discloses a process comprises heating (1) a material comprising 98% of recycled  polyethylene terephthalate (PET) having a first intrinsic viscosity to obtain a liquid and then extruding (2) the liquid to obtain extruded PET fiber having a second intrinsic viscosity (0.48-0.52 dl/g) that is less than or equal to the first intrinsic viscosity, where the PET is present in the form of flakes, combing (6) the extruded PET fibers cutting with a predetermined size of 8 cm to obtain staple fibers of predetermined size, cross-layering (7) the staple fibers (4-10), and hot pressing the extruded PET fibers. 
 	BE1019138 discloses a method of recycling used polyethylene terephthalate to make a nonwoven textile material, comprising the steps of heating a material comprising polyethylene terephthalate, preferably in the form of flakes, to obtain a liquid and extruding said liquid thus obtained into PET fibers ; combing the extruded fibers with cut to a predetermined size to obtain coupled fibers of predetermined size; superposition in crossed layers of said staple fibers of predetermined size, and; hot compressing said layers of crossed fibers to obtain said nonwoven textile material, and the bags obtained from the nonwoven fabric. The process comprises heating (1) a material comprising 98% of recycled polyethylene terephthalate (PET) having a first  intrinsic viscosity to obtain a liquid and then extruding (2) the liquid to obtain extruded PET fiber having a second   intrinsic viscosity (0.48-0.52 dl/g) that is less than or equal to the first   intrinsic viscosity, where the PET is present in the form of flakes, combing (6) the extruded PET fibers cutting with a predetermined size of 8 cm to obtain staple fibers of predetermined size, cross-layering (7) the staple fibers (4-10), and hot pressing the extruded PET fibers. 
Both references disclose each step of the claimed invention except for the second intrinsic viscosity being greater than the first. 
However, note US Pub 2001/0009951 discloses a process for controlling the change of intrinsic viscosity and transesterification during solid stating of a polyethylene terephthalate (PET) and polyethylene naphthalate (PEN) blend, with an effective amount of an ethylene glycol compound. The process enables the production of a copolymer based on predefined initial and final IV's and final transesterification level, by varying the solid-stating time and/or effective amount of ethylene glycol. 
In one embodiment, a relatively greater amount of post-consumer PET (e.g., 70%) having an IV of on the order of 0.72-0.73, is incorporated in the blend to provide a final IV on the order of 0.80-0.85, and a moderate, controlled level of transesterification; the blend is used to injection mold a sleeve layer of a preform. In another embodiment, a substantially transparent neck finish for a preform is made from a PEN/PET blend having an amount of ethylene glycol which enables substantial transesterification, without excessive increase in IV.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the process of controlling the change of intrinsic viscosity by adding polyethylene naphthalate or PEN to the process in either BE1019138 or EP 2450480 since intrinsic viscosity is exhaustedly known in the art as the main indicator for the quality and the most important characteristic of PET is the value of its Intrinsic as stated in Polymers, Plastics, ISO 1628. The Intrinsic Viscosity is related to the polymer’s molar mass and therefore reflects the material’s melting point, crystallinity and tensile strength. The Intrinsic Viscosity is dependent upon the length of the polymer chains. The longer the polymer chains are, the more entanglements between chains occur and therefore the viscosity value is higher. The desired Intrinsic Viscosity of PET is dependent on its application and classified in different grades 
One would be motivated to increase the IV of either the polyester products in the primary references because it is well-known in the art that the intrinsic viscosity is main indicator for the quality and the most important characteristic of PET is the value of its Intrinsic. The Intrinsic Viscosity is related to the polymer’s molar mass and therefore reflects the material’s melting point, crystallinity and tensile strength. The Intrinsic Viscosity is dependent upon the length of the polymer chains. The longer the polymer chains are, the more entanglements between chains occur and therefore the viscosity value is higher. The desired Intrinsic Viscosity of PET is dependent on its application and classified in different grades 

With regard to claim 2, note that EP2450480A1 discloses an anti-bacterial treatment of the textile material which affects the surface of the PET fibers.

With regard to claim 3, note discussion in claim 1 above. 

With regard to claim 4, note abstract of machine translation.

With regard to claim 5, note abstract of machine translation and page 14 line 1 discloses a temperature that falls within the range as claimed.
.
With regard to claim 6, note abstract of machine translation and page 14 line 1 discloses a temperature that falls within the range as claimed.

With regard to claims 7, 8 and 9 wherein a depressurization step is performed , note that the process of depressurizing before or during extruding is well-known in the art and would have been obvious to the skilled artisan. Note US 7186794 B2 and US 20050261470. 

With regard to claim 10 wherein the method for forming the polyester material claimed in claim | is performed in a continuous manner, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).   
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765